UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2016 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. Publicly-Held Company CNPJ MF 02.558.157/0001-62 - NIRE 35.3.001.5881-4 NOTICE TO THE MARKET DELIBERATION OF 2 Continuing the Notice to Shareholders from February 19, 2016, published in the editions of February 20, 2016 and February 22, 2016 of the newspapers Diário Oficial do Estado de São Paulo and Valor Econômico, respectively, Telefônica Brasil S.A. ("Company") announces to its shareholders that no shares were purchased within the Program for the Buyback of Shares to be held in treasury for subsequent sale and/or cancellation, according to the Material Fact disclosed to the market on December 09, 2015. Thus, the unit values per share for the Interest on Capital deliberated by the Board of Directors on February 19, 2016 remain unchanged as described in the table below: Amount per share (R$) Immune or Exempt Legal Entities (gross value) Withholding tax (15%) Taxed Legal Entities and Individuals (Net value) Common shares 0.11107235782 0.01666085367 0.09441150415 Preferred shares (*) 0.12217959361 0.01832693904 0.10385265457 (*) 10% higher than the amount granted to each common share, in accordance with article 7 of the Company’s Bylaws. The credit of Interest on Own Capital will be made on individual basis for each shareholder, in accordance to the shareholder registry book position by the end of the day, on February 29, 2016, including. After this date the shares will be considered as “ex-Interest on Own Capital”. The payment of these proceeds will be carried out before the end of the fiscal year of 2017, in a date to be defined by the Company’s Board. São Paulo, February 29, 2016. Alberto Manuel Horcajo Aguirre Investor Relations Officer Telefônica Brasil S.A. – Investor Relations Tel: +55 11 3430-3687 Email: ir.br@telefonica.com www.telefonica.com.br/ir SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TELEFÔNICA BRASIL S.A. Date: February 29, 2016 By: /s/ Luis Carlos da Costa Plaster Name: Luis Carlos da Costa Plaster Title: Investor Relations Director
